Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-22-2008

In Re: Alton Brown
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-1039




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"In Re: Alton Brown " (2008). 2008 Decisions. Paper 1539.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1539


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HLD-59     (January 2008)                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                       No. 08-1039

                                   ________________

                             IN RE:    ALTON D. BROWN,
                                                      Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                       (Related to E.D. Pa. Civ. No. 07-cv-04675)
                     _____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   January 30, 2008

       Before: SCIRICA, Chief Judge, ALDISERT and GARTH, Circuit Judges.

                                (Filed: February 22, 2008)
                                        _________

                               OPINION OF THE COURT
                                     _________

PER CURIAM.

       Alton Brown, an inmate incarcerated at a correctional facility in Graterford,

Pennsylvania, alleges that he filed a complaint for relief from inadequate and unsanitary

meals in the District Court on November 1, 2007, together with a motion for leave to

proceed in forma pauperis, a motion requesting a temporary restraining order and a

preliminary injunction. His motion for leave to proceed in forma pauperis was docketed
in the District Court on November 7, 2007. Brown now petitions this Court for a writ of

mandamus ordering that the District Court act on his pending motions.

       Mandamus is an appropriate remedy in extraordinary circumstances only. See In re

Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). To prevail, the petitioner

must establish that he has “no other adequate means” to obtain relief, and that he has a “clear

and indisputable” right to issuance of the writ. Id. at 378-79. A federal appellate court may

issue a writ of mandamus on the grounds that undue delay is tantamount to a failure to

exercise jurisdiction, Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996); however, the manner

in which a district court controls its docket is discretionary. In re Fine Paper Antitrust Litig.,

685 F.2d 810, 817 (3d Cir. 1982).

       Brown has demonstrated neither that he has no other adequate means for relief, nor

that his right to the writ is clear and indisputable. Brown’s motion to proceed in forma

pauperis has been pending in the District Court for a mere two months; his motions for a

temporary restraining order and for a preliminary injunction have been pending for three

months. We are confident that the District Court will timely take action in this case.

Accordingly, we will deny the petition.




                                                2